FILED
                             NOT FOR PUBLICATION                            MAR 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 FERNANDO R. JIMENEZ,                            No. 07-16916

               Petitioner - Appellant,           D.C. No. CV-06-00500-RCJ

   v.
                                                 MEMORANDUM *
 DIRECTOR, NEVADA DEPARTMENT
 OF CORRECTIONS; et al.,

               Respondents - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                     Robert Clive Jones, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Nevada state prisoner Fernando R. Jimenez appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

       Jimenez contends that the district court erred by dismissing his habeas

petition as untimely because he was entitled to statutory tolling following the

conclusion of the formal administrative review process in which he sought

additional sentencing credits. This argument lacks merit. See Redd v. McGrath,

343 F.3d 1077, 1082 (9th Cir. 2003).

       Alternatively, Jimenez contends that he is entitled to equitable tolling

because he was engaged in settlement efforts with the former director of the

Nevada Department of Corrections and the Nevada Attorney General’s office. The

district court did not err in determining that Jimenez failed to demonstrate that

extraordinary circumstances made it impossible for him to file a timely habeas

petition. See Shannon v. Newland, 410 F.3d 1083, 1089-90 (9th Cir. 2005).

        To the extent that Jimenez claims that the district court should have

conducted an evidentiary hearing regarding his claims, the record reflects that the

district court did not err in this regard. See Schriro v. Landrigan, 550 U.S. 465,

474-75 (2007).

       All pending motions are denied as moot.

       AFFIRMED.




AK/Research                                2                                      07-16916